145 Ga. App. 754 (1978)
245 S.E.2d 41
MATHIS
v.
THE STATE.
55724.
Court of Appeals of Georgia.
Argued April 6, 1978.
Decided April 25, 1978.
W. Allan Myers, for appellant.
Larry Joe Mathis, pro se.
Jeff C. Wayne, District Attorney, James H. Whitmer, Assistant District Attorney, for appellee.
WEBB, Judge.
As recognized by the state it was error for the court to allow the prosecuting attorney to examine defendant as to whether he had previously entered and withdrawn a guilty plea in this case (Code Ann. § 27-1404), but we are unable to agree with the state that it is "highly probable that the error did not contribute to the judgment." Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869) (1976).
Judgment reversed. Quillian, P. J., and McMurray, J., concur.